Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “inject into the analysis flow port” (line 10) is not consistent with the analysis port including a path “on a side of the high-pressure pump” (lines 4-5) 220A, as sample is not injected into the portion on the “side” (line 4) of pump 22A.  This claIm is not consistent with Figure 8.
	As to claim 2, does the “prescribed number of switch units” (line 8) include 1?  Such would appear to be the case, as the number 1 is a number, yet the claim employs the plurality term “units’ (line 8).  Such is not consistent.  What does Applicant intend the “prescribed number” to represent?
	As to claim 2, “a prescribed number of upstream flow paths” (line 15) is confusing, as the specification that they may be the same as (or at least overlap with ) the upstream retention flow path(s?) of the “prescribed number of switch units” (line 8), and thus are twice claimed.  The same structure is being claimed twice.    
	As to claim 2, “a prescribed number of downstream low-pressure flow paths” (line 19) is confusing, as it appears that they are the same as (or at least overlap with ) the “low-pressure flow path”(line 12, claim 1; line 11, claim 2), and thus the same structure is twice claimed to some extent.  
	As to claim 2, is “a prescribed number” (lines 8,15,19) the same number, or are they 3 different numbers?  Does Applicant intent them to be the same number, or different?  What is Applicant’s intent?    
	As to claim 3, does “controls” (lines 4,7,12) mean actual steps/occurrences, or is the controller merely – configured - - ?
	As to claims 4,5, does “controls” (line 2) mean actual steps/occurrences, or is the controller merely – configured - - ?
	As to claim 4, is “a same switch unit” (line 4) mean in addition to all of the earlier claimed “switch units” (line 8, claim 2), which may even mean just one, or is such a switch in addition to the “switch units” (line 8, claim 2?  The words in this claim seem to suggest the former, but the specification suggests that the latter is potentially possible.  What is Applicant’s intent? 
	As to claim 6, “inject into the analysis flow port” (line 9) is not consistent with the analysis port including a path “on a side of the high-pressure pump” (line 4) 220A, as sample is not injected into the portion on the “side” (line 4) of pump 22A.  This clam is not consistent with Figure 8.
As to claim 7, does the “prescribed number of switch units” (line 9) include 1?  Such would appear to be the case, as the number 1 is a number, yet the claim employs the plurality term “units’ (line 8).  Such is not consistent.  What does Applicant intend the “prescribed number” to represent?
	As to claim 7, “a prescribed number of upstream flow paths” (line 15) is confusing, as the specification that they may be the same as (or at least overlap with ) the upstream retention flow path(s?) of the “prescribed number of switch units” (line 8), and thus are twice claimed.  The same structure is being claimed twice.    
	As to claim 7, “a prescribed number of downstream low-pressure flow paths” (lines 19-20) is confusing, as it appears that they are the same as (or at least overlap with ) the “low-pressure flow path” (line 11, claim 6; line 11, claim 7), and thus the same structure is twice claimed to some extent.  
	As to claim 7, is “a prescribed number” (lines 8,15,19) the same number, or are they 3 different numbers?  Does Applicant intent them to be the same number, or different?  What is Applicant’s intent?    

As to claim 8, does “controls” (lines 4,7,12) mean actual steps/occurrences, or is the controller merely – configured - - ?
As to claim 9, is “a same switch unit” (line 4) mean in addition to all of the earlier claimed “switch units” (line 8, claim 7), which may even mean just one, or is such a switch in addition to the “switch units” (line 8, claim 7)?  The words in this claim seem to suggest the former, but the specification suggests that the latter is potentially possible.  What is Applicant’s intent? 
As to claims 9,10, does “controls” (line 2) mean actual steps/occurrences, or is the controller merely – configured - - ?

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasunaga ‘079 (listed 1449) teaches use of pump 18 to pass samples 81 through autosampler 70 valve 71, and ultimately to a chromatography column 17,27.  Cleaning solution 94 is employed to wash the sample path.  There is one sampler, with multiple measurement blocks 10-60.  However, there is no suggestion of employing a needle for the sampler, and the Reference does not suggest the claimed 2 states in each of claims 1 and 6.
Li et al 110455970 teach (Figure 1) system, including: needle 17,clean pump 12, sample pump 15, measuring pump 4; and valve 8 with 2 states that is connected to a column 5 and detector 3.  In particular, the sample injection apparatus injects a sample into a mobile phase 6 that flows through analysis path that extend from a pump 4 to column 5, the analysis flow path including upstream 4/8 on a side of the pump 4 and downstream path 8/5 on a side of the column, the apparatus including retention flow path (16,8) that has a needle 16 and holds the sample suctioned through the needle 16 (the needle having a downstream when in clean tank 14), an injection flow path 10 that has injection port 6 at upstream end and serves to inject into the analysis flow path (valve port 5 to column 5).  However, the sample is not injected from the needle 16 into the injection port 6. 
Reference 6547853 teaches a chromatograph, including: sample injection apparatus that injects sample into a mobile phase 10 that flows through analysis flow path extending from pump 11 to column 14 (Figure 4), apparatus including retention flow path that includes needle 22a at downstream end and holds sample suctioned from container S through needle, injection flow path including injection port 32 at upstream end and serves to inject into the analysis flow path (Figure 4), low pressure path having upstream end connected to measuring pump 31 Figure 4.  However, there is no suggesting of an additional pump for the cleaning fluid 24.
Ayano et al 214048248 teach (Figures 8,15) a chromatograph system employing 2 pumps 21,2, analysis path 25,31,26; retention flow path 11 at a needle 12; (low) pressure path with upstream end .  connected to measuring pump 21.  However, there are only 2 pumps in Ayano.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861